Jenkins, P. J.
This case is controlled by the decisions rendered by the Supreme Court in New York Life Insurance Co. v. Patten, 151 Ga. 185 (106 S. E. 183), and Reliance Life Ins. Co. v. Hightower, 148 Ga. 843 (98 S. E. 469). In the Patten ease the rule there laid down is distinguished from the rule in cases where the contract of insurance contained no express limitation upon the power of the agent, and in cases dealing with fire-insurance policies where the agent has power to issue the policy. The defendant in error relies mainly upon the ruling made in Supreme Lodge Knights of Pythias v. Few, 138 Ga. 778, 784 (76 S. E. 91). In the Hightower case, supra, the Few case is considered and held not to be in conflict with the rule there announced. See also Puckett v. Metropolitan Life Ins. Co., 32 Ga. App. 263 (122 S. E. 791); Penn Mutual Life Ins. Co. v. Blount, 33 Ga. App. 642 (127 S. E. 892). The court erred in not sustaining the general demurrer to plaintiff’s petition.

Judgment reversed.


Stephens and Bell, JJ., concur.

Maddox, Matthews & Owens, for plaintiff in error.
Porter & Mebane, contra.